        Case 1:20-cv-10617-WGY Document 170 Filed 05/11/20 Page 1 of 4



                        UNITED STATES DISTRICT COURT
                         DISTRICT OF MASSACHUSETTS
__________________________________________
                                           )
MARIA ALEJANDRA CELIMEN SAVINO             )
and JULIO CESAR MEDEIROS NEVES,            )
                                           )
Petitioners-Plaintiffs,                   )
                                          )   20-cv-10617 WGY
       v.                                 )
                                          )
THOMAS HODGSON, et al.,                    )
                                          )
       Respondents-Defendants.            )
__________________________________________)


                     DEFENDANTS’ OPPOSITION TO MOTION FOR
                      INFORMATION OR A STAY OF TRANSFER

       Respondents-Defendants hereby oppose Plaintiffs’ motion for additional information

regarding, or for a stay of, the transfer of immigration detainees ISSAC DOE and WOODLEY

DODIEU.

       Doe and Dodieu will be transferred to the Donald W. Wyatt Detention Facility in Central

Falls, Rhode Island no sooner than 1:30 p.m. on Monday, May 11, 2020. Notice was provided

on a timely basis to the Court and opposing counsel on Thursday, May 7, 2020.

       Simply put, this Court does not have the authority to stay the transfer under these

circumstances. This is a matter left to the discretion of ICE, under authority delegated by the

Attorney General pursuant to 8 U.S.C. § 1231(g)(1). See, e.g., Aquilar v. U.S. Immigration &

Customs Enf't Div. of the Dep't of Homeland Sec., 490 F. Supp. 2d 42, 48 (D. Mass.), aff'd sub

nom. Aguilar v. U.S. Immigration & Customs Enf't Div. of Dep't of Homeland Sec., 510 F.3d 1

(1st Cir. 2007).

        As stated in Lway Mu v. Whitaker, No. 6:18-CV-06924-MAT, 2019 WL 2373883, at *5
        Case 1:20-cv-10617-WGY Document 170 Filed 05/11/20 Page 2 of 4



(W.D.N.Y. June 4, 2019):

               The Court concludes that it does not have the authority to dictate to
               DHS where Petitioner should be housed. “The Attorney General is
               mandated to ‘arrange for appropriate places of detention for aliens
               detained pending removal.’ ” Van Dinh v. Reno, 197 F.3d 427, 433
               (10th Cir. 1999) (citing 8 U.S.C. § 1231(g)(1)). “The Attorney
               General’s discretionary power to transfer aliens from one locale to
               another, as [he or] she deems appropriate, arises from this
               language.” Id. (holding that “a district court has no jurisdiction to
               restrain the Attorney General’s power to transfer aliens to
               appropriate facilities by granting injunctive relief in a Bivens class
               action suit”) (citing Rios–Berrios v. INS, 776 F.2d 859, 863 (9th
               Cir. 1985) (interpreting former statute now codified as § 1231(g);
               Schweiker v. Chilicky, 487 U.S. 412, 421 (1988). Petitioner’s
               request for an injunctive relief accordingly is denied as beyond this
               Court’s jurisdiction.

       Similarly, another district court case from the Western District of New York reached the

same conclusion, rejecting a petitioner’s request the court restrain respondents from transferring

him out of the jurisdiction of the court while he remained in respondents' custody. The court

held that it lacked jurisdiction to consider such a request. Adejola v. Barr, No. 19-CV-00241

EAW, 2019 WL 4893801, at *3 (W.D.N.Y. Oct. 4, 2019)(citing Salazar v. Dubois, No. 17-CV-

2186 (RLE), 2017 WL 4045304, at *1 (S.D.N.Y. Sept. 11, 2017) (“[T]his Court does not have

authority to issue an order to change or keep [an immigration detainee] at any particular

location.”); Salim v. Johnson, No. 15-CV-68-JTC, 2015 WL 4094696, at *2 n.3 (W.D.N.Y. July

7, 2015) (same)).

       With respect to an order to not be moved out of a particular facility, 8 U.S.C. § 1231 and

case law indicate that an alien’s location is completely under the discretion of the Attorney

General. As stated in Salazar v. Dubois, No. 17-CV-2186 (RLE), 2017 WL 4045304, at *1

(S.D.N.Y. Sept. 11, 2017):

               The Court agrees. A court lacks jurisdiction to review decisions of
               the Attorney General where the authority is derived from
           Case 1:20-cv-10617-WGY Document 170 Filed 05/11/20 Page 3 of 4



               subchapter II of Chapter 12 of Title 8. 8 U.S.C. §
               1252(a)(2)(B)(ii); Subchapter II encompasses the Attorney
               General’s authority to “arrange for appropriate places of detention
               for aliens detained pending removal or a decision on removal.” 8
               U.S.C. § 1231(g)(1). Thus, without a showing that a transfer would
               infringe on Salazar’s constitutional rights, this Court does not have
               authority to issue an order to change or keep Salazar at any
               particular location. See Zheng v. Decker, No. 14 Civ. 4663 (MHD),
               2014 WL 7190993, at *15-16 (S.D.N.Y. Dec. 12, 2014) (denying
               petitioner’s request that the court order ICE not to transfer him to
               another jurisdiction); Avramenkov v. I.N.S., 99 F. Supp. 2d 210,
               213 (D. Conn. 2000) (finding that the court lacks jurisdiction to
               prevent the Immigration and Naturalization Services from
               transferring petitioner).

       This Court has stated on multiple occasions that Defendants may transfer detainees out of

BCHOC as one means of reducing the population density. 1 The Court’s most recent order, from

May 7, 2020, proscribes transfers in to BCHOC, but does not say anything about transfers out, in

keeping with the Court’s prior approach – i.e., that the class action concerns only the safety of

detainees at BCHOC.

       Indeed, Plaintiffs’ have repeatedly stressed, including in their filing on May 6, 2020, that

more detainees must be removed from BCHOC in order to make it safe. They cannot now be

heard to object to such a move. Plaintiffs’ motion should be denied in its entirety.

                                                      Respectfully submitted,

                                                      ANDREW E. LELLING,
                                                      United States Attorney

                                               By:    /s/ Thomas E. Kanwit
                                                      Thomas E. Kanwit
                                                      Michael Sady



       1
           “Nor does it matter how the density of Detainees is reduced. Transfer to less crowded
facility, deportation, release on bond, or simply declining to contest lawful residence -- any of
these methods would effectively minimize the concentration of people in the facility. This
affords the government greater flexibility and minimizes the differences among the various
Detainees.” Docket # 64 at p. 23; see also April 3, 2020 hearing transcript at p. 25.
        Case 1:20-cv-10617-WGY Document 170 Filed 05/11/20 Page 4 of 4



                                                     Assistant U.S. Attorneys
                                                     U.S. Attorney’s Office
                                                     John J. Moakley U.S. Courthouse
                                                     1 Courthouse Way, Suite 9200
                                                     Boston, MA 02210
                                                     (617) 748-3100
                                                     thomas.kanwit@usdoj.gov
       May 11, 2020                                  michael.sady@usdoj.gov




                                  CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the ECF system will be sent electronically
to the registered participants as identified on the Notice of Electronic Filing (NEF).

                                                             /s/ Thomas E. Kanwit
Dated: May 11, 2020                                          Thomas E. Kanwit
